      Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 1 of 68
                                                                                   United States Courts
                       IN THE UNITED STATES DISTRICT COURT                       Southern District of Texas
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                 FILED
                               GALVESTON DIVISION                                     April 03, 2020
                                                                                              
                                                                              David J. Bradley, Clerk of Court
MICHAEL JONES, JR.,                                 §
    Plaintiff,                                      §
                                                    §
v.                                                  §             CIVIL ACTION NO: 3:20-cv-109
                                                    §
NATIONAL UNION FIRE INSURANCE                       §
COMPANY OF PITTSBURGH, PA, AND                      §
STATE FARM MUTUAL AUTOMOBILE                        §
INSURANCE COMPANY,                                  §
     Defendants.                                    §

DEFENDANT NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,
                   PA’S NOTICE OF REMOVAL

                                      I.     INTRODUCTION

       Pursuant to 28 USC § 1441 and 1446, this action is removed from the 149th District Court

in Brazoria County, Texas, where this matter was pending under Cause No. 106331-CV and styled

Michael Jones, Jr. v. National Union Fire Insurance Company of Pittsburgh, PA, and State Farm

Mutual Automobile Insurance Company, (the “State Court Action”). Defendant National Union

Fire Insurance Company of Pittsburgh, PA (“National Union”) hereby files its Notice of Removal.

This Notice of Removal is supported by the following evidence:

       A.      Results of the public records search performed by counsel for National Union;

       B.      Screenshot of Defendant National Union Fire Insurance Company of Pittsburgh,
               PA’s website; and

       C.      Defendant State Farm Mutual Automobile Insurance Company’s United States
               Securities and Exchange Commission Form D

                                II.        NATURE OF THE SUIT

       This case is an underinsured motorist and breach of contract case in which Plaintiff Michael

Jones, Jr. (“Plaintiff”) alleges that his damages sustained in the underlying motor vehicle collision

exceed the amount of automobile liability insurance covering the tortfeasor. Plaintiff alleges that

after he complied with all the conditions precedent to recovering the benefits of the underinsured
INDEX OF DOCUMENTS FILED IN STATE COURT – Page 1
      Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 2 of 68


motorist coverages of the automobile insurance contracts with Defendants, Defendants failed to

settle Plaintiff’s claim promptly, fairly, and equitably. Plaintiff’s Original Petition at ¶13-14.

Plaintiff seeks damages of “over $200,000 but not more than $1,000,000.” Id. at ¶21.

                            III.      TIMELINESS OF REMOVAL

       Plaintiff filed his Original Petition on January 9, 2020. Plaintiff then served National Union

with a copy of the Original Petition on March 9, 2020. National Union hereby files its Notice of

Removal. National Union’s removal is timely because it is filed within thirty days after National

Union was served. 28 U.S.C. § 1446.

                                IV.     BASIS FOR REMOVAL

       Removal is proper under 28 U.S.C. §§ 1441 and 1332(a)(1) because there is complete

diversity of citizenship between Plaintiff and both Defendants and the amount of controversy

exceeds $75,000.

       According to Plaintiff’s Original Petition, Plaintiff Jones is an individual resident of

Brazoria County. For diversity purposes, citizenship means domicile. Wade v. Wood, 2006 U.S.

Dist. LEXIS 87800, No. H-06-3195 at *3 (S.D. Tex. 2006) citing Mas v. Perry, 489 F.2d 1396

(5th Cir. 1974). Domicile is defined as residence at a particular place accompanied with positive

or presumptive proof of an intention to remain there for an unlimited time. Freeman v. Northwest

Acceptance Corp., 754 F.2d 553, 555-56 (5th Cir. 1985) (quoting Mitchell v. United States, 88

U.S. 350, 352 (1875)). Plaintiff’s address, as identified on the police report documenting the

accident at issue is 1519 Loose Stone Dr., Rosharon, TX 77583. Rosharon is in Brazoria County,

Texas. In an abundance of caution, counsel for Defendant National Union performed a public

records search using Plaintiff’s date of birth listed in the police report to determine Plaintiff’s

residence. See Exhibit A. The most recent address that appeared under Plaintiff’s name and date

of birth was 14522 Windy Willow Dr., Missouri City, TX 77489. Missouri City is in Fort Bend

County, Texas. Id. The public records search performed by counsel for National Union indicated
INDEX OF DOCUMENTS FILED IN STATE COURT – Page 2
      Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 3 of 68


that Plaintiff has resided at that address since July 2017. Id. Thus, Plaintiff is either a resident of

Brazoria County or Fort Bend County, Texas.

       Defendant National Union is a Pennsylvania Insurance Business Corporation incorporated

in the State of Pennsylvania. A corporation is a citizen of every State in which it has been

incorporated and of the State where it has its principal place of business. 28 USCS § 1332(c)(1).

National Union’s principal place of business, as indicated by their main website, is 175 Water

Street, New York, NY 10038. See Exhibit B. Defendant State Farm Mutual Automobile Insurance

Company is an Illinois corporation with its principal place of business in Bloomington, Illinois.

See Exhibit C. Therefore, complete diversity exists.

       Plaintiff alleges damages over $200,000 but not more than $1,000,000. Plaintiff’s Petition

at ¶21. Thus, the amount in controversy requirement is also satisfied.

                  V.      THIS NOTICE IS PROCEDURALLY CORRECT

       Defendant has attached to its Notice of Removal the documents required by 28 U.S.C. §

1446(a) and Local Rule 81 as follows:

       D.      A copy of the docket sheet in the state court action.

       E.      All executed process in the case;

       F.      All pleadings asserting the parties’ causes of action;

       G.      A list of all counsel of record; and

       H.      Civil Cover Sheet

       This action may be removed to this Court pursuant to 28 U.S.C. § 1441(b), because

citizenship of the parties is diverse. This action is removable to this Court because this United

States District Court and Division embraces the place where the State Court Action was pending.

28 U.S.C. §§ 124(c)(6), 1441(a).




INDEX OF DOCUMENTS FILED IN STATE COURT – Page 3
     Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 4 of 68


                                    I.      CONCLUSION

       Since diversity jurisdiction exists over Plaintiff’s claims as set forth herein, Defendant

National Union desires and is entitled to remove the lawsuit filed in the 149th Judicial District

Court of Brazoria County, Texas to the United States District Court for the Southern District of

Texas, Galveston Division.


                                                      Respectfully submitted,


                                                      /s/ David J. Metzler_____
                                                      DAVID J. METZLER
                                                      Texas Bar No. 13982550
                                                      dmetzler@cowlesthompson.com
                                                      COWLES & THOMPSON, P.C.
                                                      901 Main Street, Suite 3900
                                                      Dallas, Texas 75202
                                                      (214) 672-2167 (Telephone)
                                                      (214) 672-2367 (Telecopier)

                                                      ATTORNEY FOR DEFENDANT
                                                      NATIONAL UNION FIRE
                                                      INSURANCE COMPANY OF
                                                      PITTSBURGH, PA

                               CERTIFICATE OF SERVICE

       The undersigned certifies that on the 3rd day of April, 2020, a true and correct copy of the

foregoing document was delivered via electronic service to counsel of record below.

Sylvester Anderson
Regency Square
6001 Savoy Drive, Suite 305
Houston, Texas 77036
Tel: (713) 533-9500
Fax: (713) 533-9645
sa@sylversteranderson.com
COUNSEL FOR PLAINTIFF




INDEX OF DOCUMENTS FILED IN STATE COURT – Page 4
     Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 5 of 68


Scott G. Marcinkus
State Bar No. 24099703
Lindow, Stephens, Treat, LLP
One Riverwalk Place
700 N. St. Mary’s Street, Suite 1700
San Antonio, Texas 78205
Tel: (210) 227-2200
Fax: (210) 227-4602
SMARCINKUS@1stlaw.com
COUNSEL FOR DEFENDANT
STATE FARM MUTUAL
AUTOMOBILE INSURANCE

                                            /s/ David J. Metzler________
                                            DAVID J. METZLER




INDEX OF DOCUMENTS FILED IN STATE COURT – Page 5
     Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 6 of 68


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

MICHAEL JONES, JR.,                               §
    Plaintiff,                                    §
                                                  §
v.                                                §          CIVIL ACTION NO: 3:20-cv-109
                                                  §
NATIONAL UNION FIRE INSURANCE                     §
COMPANY OF PITTSBURGH, PA, AND                    §
STATE FARM MUTUAL AUTOMOBILE                      §
INSURANCE COMPANY,                                §
     Defendants.                                  §

      INDEX OF MATTERS BEING FILED WITH THIS NOTICE OF REMOVAL

Exhibit A:   Results of the public records search performed by counsel for National Union.

Exhibit B:   Screenshot of Defendant National Union Fire Insurance Company of Pittsburgh,
             PA’s website.

Exhibit C:   Defendant State Farm Mutual Automobile Insurance Company’s United States
             Securities and Exchange Commission Form D.

Exhibit D:   A copy of the docket sheet in the state court action.

Exhibit E:   All executed process in the case.

Exhibit F:   All pleadings asserting the parties’ causes of action.

Exhibit G:   A list of all counsel of record.

Exhibit H:   Civil Cover Sheet.




INDEX OF DOCUMENTS FILED IN STATE COURT – Page 1
     Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 7 of 68


                                                    Respectfully submitted,


                                                    /s/ David J. Metzler________
                                                    DAVID J. METZLER
                                                    Texas Bar No. 13982550
                                                    dmetzler@cowlesthompson.com
                                                    COWLES & THOMPSON, P.C.
                                                    901 Main Street, Suite 3900
                                                    Dallas, Texas 75202
                                                    (214) 672-2167 (Telephone)
                                                    (214) 672-2367 (Telecopier)

                                                    ATTORNEY FOR DEFENDANT

                               CERTIFICATE OF SERVICE

       The undersigned certifies that on the 3rd day of April, 2020, a true and correct copy of the

foregoing document was delivered via electronic service to counsel of record below.

Sylvester Anderson
Regency Square
6001 Savoy Drive, Suite 305
Houston, Texas 77036
Tel: (713) 533-9500
Fax: (713) 533-9645
sa@sylversteranderson.com
COUNSEL FOR PLAINTIFF


Scott G. Marcinkus
Lindow, Stephens, Treat, LLP
One Riverwalk Place
700 N. St. Mary’s Street, Suite 1700
San Antonio, Texas 78205
Tel: (210) 227-2200
Fax: (210) 227-4602
SMARCINKUS@1stlaw.com
COUNSEL FOR DEFENDANT
STATE FARM MUTUAL
AUTOMOBILE INSURANCE

                                                    /s/ David J. Metzler________
                                                    DAVID J. METZLER




INDEX OF DOCUMENTS FILED IN STATE COURT – Page 2
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 8 of 68



                     EXHIBIT A
            Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 9Page
                                                                           of 68
                                                                               73 of 1343



Person Locator 6                                                                     23 Source Document(s)

PhonesPlus Records                                                                      5 Source Document(s)

Voter Registrations                                                                     2 Source Document(s)

Key
   High Risk Indicator. These symbols may prompt you to investigate further.
   Moderate Risk Indicator. These symbols may prompt you to investigate further.
   General Information Indicator. These symbols inform you that additional information is
provided.
   The most recent telephone listing as reported by the EDA source.

Important: The Public Records and commercially available data sources used on reports have
errors. Data is sometimes entered poorly, processed incorrectly and is generally not free from
defect. This system should not be relied upon as definitively accurate. Before relying on any
data this system supplies, it should be independently verified. For Secretary of State documents,
the following data is for information purposes only and is not an official record. Certified copies
may be obtained from that individual state's Department of State.
Your DPPA Permissible Use: Litigation
Your GLBA Permissible Use: Resolving Customer Disputes or Inquiries
Copyright© 2020 LexisNexis, a division of Reed Elsevier Inc. All rights reserved.
                                              2 OF 35 RECORD(S)


                                FOR INFORMATIONAL PURPOSES ONLY
                                          Copyright 2020 LexisNexis
                            a division of Reed Elsevier Inc. All Rights Reserved.

Date:3/31/2020
Report processed by:
Cowles & Thompson P.C.
Full Name                     Address                           County          Phone
 JONES,                        14522 WINDY WILLOW DR            FORT BEND       None Listed
 MICHAEL EUGENE JR
                               MISSOURI CITY, TX 77489-1868

                               FORT BEND COUNTY

ADDITIONAL PERSONAL INFORMATION
SSN          DOB          Gender                    LexID(sm)       Email
 466-79-XXXX       7/1976                            001280389472    EMACK81@GMAIL.COM

                   (Age:43)                                          JENNIFER2ROSE@YAHOO.COM

                                                                     MRGUS6601@GMAIL.COM

                                                                     CLONGROB2013@YAHOO.COM

                                                                     COACHMIKEJONES.24@GMAIL.COM

Subject Summary
          Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 10Page
                                                                          of 68
                                                                              77 of 1343


No.    Address


        HOUSTON, TX 77090-5307

        HARRIS COUNTY



 18:    14400 ELLA BLVD APT 149

        HOUSTON, TX 77014-2540

        HARRIS COUNTY




Address Details
1: 14522 WINDY WILLOW DR MISSOURI CITY, TX 77489-1868

Address                                                      Dates             Phone

14522 WINDY WILLOW DR                                        7/2017 - 3/2020

MISSOURI CITY, TX 77489-1868

FORT BEND COUNTY

Census Data for Geographical Region

Median Head of Household Age: 32

Median Income: $41,237

Median Home Value: $115,861

Median Education: 13 years

Household Members

None Listed

Other Associates

TERRANCE, GEORGE SR




2: 2025 SANDY KNOLL DR MISSOURI CITY, TX 77489-2901

Address                                                      Dates             Phone

2025 SANDY KNOLL DR                                          2006 - 8/2019     (281) 969-8646

MISSOURI CITY, TX 77489-2901                                                   (281) 499-4932

FORT BEND COUNTY

Census Data for Geographical Region
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 11 of 68



                      EXHIBIT B
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 12 of 68
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 13 of 68



                      EXHIBIT C
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 14 of 68
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 15 of 68



                      EXHIBIT D
                        Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 16 of 68

              CIVIL DOCKET- CAUSE NO. 106331-CV                                    149th District Court
             NAMES OF PARTIES                        ATTORNEYS                   KIND OF ACTION       DA TE OF FILING
                                            SYLVESTER ANDERSON                                            01/09/2020
            Michael Jones, Jr.
                    vs.                                                          Contract - Other   Jury Fee Paid: $
National Union Fire Insurance Company, et                                                           Paid by:
                                                                     -Def Atty
                    al                                                                              Date:



 DATE                                                       ORDERS




                                                                                       ·•:   I

                                                                                       ,,




                                                                                       ~




   Docket sheet front
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 17 of 68




                  STATE OF TEXAS
                  COUNTY OF BRAZORIA
                  I certify that the foregoing is a true and correct
                  copy of the original record on file in my office.
                  Given under my hand and seal of the court at
                  my office in Angleton, Texas.
                  RHOND BARCHAK, DISTRICT CLERK
            Case 3:20-cv-00109 Document149nI
                                        1 Filed   on COURT
                                             DISTRICT 04/03/20 in TXSD Page 18 of 68
                                                    CASE SUMMARY
                                                     CASE No. 106331-CV
  Michael Jones, Jr.                                                 §                      Location: 149th District Court
 vs.                                                                 §               Judicial Officer: Holder, Terri
 National Union Fire Insurance Company, et al                        §                       Filed on: 01/09/2020
                                                                     §

                                                         CASE INFORMATION


                                                                                          Case Type: Contract - Other


     DATE                                                 CASE ASSIGNMENT


                  Current Case Assignment
                  Case Number                        106331-CV
                  Court                              149th District Court
                  Date Assigned                      01/09/2020
                  Judicial Officer                   Holder, Terri




                                                        PARTY INFORMATION
                                                                                                             Lead Attorneys
Plaintiff            Jones, Michael, Jr.                                                                       Anderson, Sylvester
                                                                                                                           Retained
                                                                                                                   713-533-9500(W)

Defendant             National Union Fire Insurance Company                                                   METZLER, DAVID J
                                                                                                                           Retained
                                                                                                                 2 l 4-672-2000(W)

                     State Farm Mutual Automobile Insurance Company                                             Marcinkus, Scott G.
                                                                                                                          Retained
                                                                                                                  210-227-2200(W)

     DATE                                        EVENTS & ORDE RS OF THE COURT                                        I NDEX


  01/09/2020      "Cl Original Petition (1-10 Plaintiffs) (OCA)
                     Party: Plaintiff Jones, Michael, Jr.
                     Plaintiff's Original Petition and Request for Disclosure- Michael Jones, Jr.

  01 /09/2020      fil Docket Sheet
  02/14/2020      "Cl Request
                     Process Request

  02/18/2020      Citation by Certified Mail
                   filNational Union Fire Insurance Company
                  Unserved
                   filState Farm Mutual Automobile Insurance Company
                  Unserved

  03/05/2020      ffl Petition
                     Party: Plaintiff Jones, Michael, Jr.
                     Plaintiffs First Amended Petition and Request for Disclosure

  03 /05/2020     fflRequest
                     Process Request




                                                              PAGE I OF2                                         Printed on 03/25/2020 at 11: 19 AM
     Case 3:20-cv-00109 Document149TH
                                  1 Filed  on COURT
                                      DISTRICT 04/03/20 in TXSD Page 19 of 68
                                            CASE SUMMARY
                                             CASE No. 106331-CV
03/06/2020   Citation by Certified Mail
              filNational Union Fire Insurance Company
             Unserved


03/16/2020   ffl Answer
                Party: Defendant State Farm Mutual Automobile Insurance Company
                Defendant State Farm Mututal Automobile Insurance Company's Original Answer

03/20/2020   fflAnswer
                Party: Defendant National Union Fire Insurance Company
                Defendant National Union Fire Insurance Company of Pittsburgh, PA 's Original Answer




                                                              .,r ,. .
                                                  r   •




                                                      PAGE20F2                                         Printed on 03/25/2020 at 1 ]: 19 AM
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 20 of 68




                STATE OF TEXAS
                COUNTY OF BRAZORIA
                I certify that the foregoing is a true and correct
                copy of the original record on file in my office.
                Given under my hand and seal of the court at
                my office in Angleton, Texas.
                ftHON BARCHAK, DISTRICJ CLERK
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 21 of 68



                      EXHIBIT E
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD PageFiled
                                                              22forofRecord
                                                                      68
                                                                                                    2/14/2020 1:21 PM
                                                                                                    Rhonda Barchak, District Clerk
                                                                                                    Brazoria County, Texas
                                                                                                    106331 -CV
                            BRAZORIA COUNTY DISTRICT CLERK                                          Cathy Richard , Deputy
                                   RHONDA BARCHAK

                                               Process Re uest
           Please Print All Information Clearly & Neatly
 Cause   No/{)673/d                 For each party served you must furnish 1 copy of the document(s).

 nocuMENT(S) To BE SERVED                   ff4u/{i/fs&clrpd'l({/l;JJt[P/




      City, State, Zip.-#''<I.IA.~c-¼.L¥+--+......,.~'-""'<--+-'-....,_=1-__..<-=1--'-'------------
 Service By (check one)
 _Constable
 _Sheriff
 .X....Certified Mail Check One: _ _Restricted Delivery --X-Non-Restricted Delivery
 _Pickup by whom:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 _ Return by mail to: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 _  Return by e-mail to (Provide e-mail address): _ _ _ _ _ _ _ _ _ _ _ _ _ __
 _ Citation by Publication {Please fill out the box below)
 _Citation by Posting at Courthouse Door {Please fill out the box below)

         ODivorce/Family Citation with or without Children
                   Name and Address of Publication: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   Relief Request Required:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   Date of Birth/Place of Birth for Each Child Required:_ '_ '- ~(.-" _ _ _ _ _ _ __
         □ civil                                              ~              • •.• :
            ••Asper TRCP 115, attac~ legal description ofproP,erty if il,P.!ilf~~f~ ~ d state relief requested
                   Name and Address of Publication:_· _ _ _ _ _ _-_.,_. _._ r-._  . , ,_,()aa..-_ _ _ _ _ _ __
                                                                        .,,.,~ ' . ,.
                   Relief Request Required: _ _ _ _ _----:---:-:--- -~.c...;-.....~
                                                                                  r, - - - - - - - - -
                   Property Description: _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ __
                                        '




 :::~-
 Phone
          rinted name

         No.Y{"t fj?g-f5fi}
                                                  s·
                                                 Email
                                                       nature

                                                         ~(g/{{j/JJ{m~ tZJ/¥1
 Revised 03-06-2019
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 23 of 68




                  STATE OF TEXAS
                  COUNTY OF BRAZORIA
                  I certify that the foregoing is a true and correct
                  ctpy of the original record on file in my office.
                  Given under my hand and seal of the court at
                  my office in Angleton, Texas.
                  "HO A BARCHAK, DISTRl~T CLERK
           Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 24 of 68

Service 1.0. No. 174137
                                                                                                lf'   J? a [b ~ [ID
                                                                                           at   r   ..3b o'clock-P-M.
THE STATE OF TEXAS
                                                                                                      FEB 18 2020
                                              CAUSE NO. 106331-CV                    a..,,6-..B-.~
                                                149th District Court             a.rte of Dillrid Court Brazoria Co., TIXU
                                                                                 BY_ _ _ _ _ _ _PEPUTY
                                                 Michael Jones, Jr.
                                                         vs.
                                    National Union Fire Insurance Company, et al

To:      National Union Fire Insurance Company                                                               Defendant
         By serving it's Registered Agent
         Corporation Service Company
         211 E 7th Street, Suite 620
         Austin, TX 78701-3218

Notice:
        You have been sued. You may employ an attorney. If you or your Attorney do not file a written
answer with the Clerk who issued this Citation by 10:00 a.m. on the Monday next following the
expiration of 20 days after you were served this Citation and Plaintifrs Original Petition and Request
for Disclosure, a Default Judgment may be taken against you. If filing Pro Se, said answer may be filed
by mailing same to: Brazoria County District Clerk's office, 111 E. Locust, Suite 500, Angleton, TX
77515-4678 or by bringing said answer in person to the aforementioned address.

       The case is presently pending before the 149th District Court of Brazoria County sitting in
Angleton, Texas, 77515 and was filed on the 9th day of January, 2020.


      The name and address of the attorney filing this action (or party, if pro se') is Sylvester
Anderson, 6001 Savoy Drive, Suite 305, Houston, TX 77036.



                                       CERTIFICATE OF DELIVERY BY MAIL

       I hereby certify that on the 18th day of February, 2020, at 4:30 p.m. I mailed to National Union
Fire Insurance Company by certified mail a true copy of this Citation with a copy of the Plaintifr s
Original Petition and Request for Disclosure attached hereto.

       Issued under and given under my hand and seal of said Court, at Angleton, Texas, on the 18th day
of February, 2020.
                                                                         Certified Article Number
                                                                                     9414 72bb 9904      2lb □   5439 72
RHONDA BARCHAK, DISTRICT CLERK
Brazoria County, Texas                                                                    SENDER"$ RECORD



                                                       Deputy
                                                                                    11111 111         111111111111
                                                                                   9590 9266 9904 2160 5439 ?S

                                    ORIGINAL
Citation by R/A by Certified Mail
            Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 25 of 68

Service 1.0. No. 174137




                                                 CAUSE No. 106331-CV
                                                  149th District Court
                          Michael Jones, Jr. vs. National Union Fire Insurance Company, et al


                                     OFFICER'S RETURN BY MAIL
I hereby certify that on the _ _ _day of _ _ _ _ _ _ _ _ , 20_ _ , the Defendant was served by
registered mail or certified mail, with delivery restricted to addressee only, return receipt requested, a true
copy of this citation with a copy of the petition attached thereto. Return receipt attached hereto.

OR

This citation was not executed for the following reason:




RHONDA BARCHAK, DISTRICT CLERK


By _ _ _ _ _ _ _ _ _ _ _ _ , Deputy




           ATTACH
           RETURN
           RECEIPT
           WITH
           ADDRESSEE'S SIGNATURE




                                                     'J   1




                                                 •



Citation by R/A by Certified Mail
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 26 of 68




                      STATE OF TEXAS
                      COUNTY OF BRAZORIA
                      I certify that the foregoing is a true and correct
                      copy of the original record on file in my office.
                      Given under my hand and seal of the court at
                      my office in Angleton, Texas.
                      RHONDA BARCHAK, DISTRICT CLERK

                      By   'i2µ,da allu&U                       Deputy

                              03/ a5/~0JJ
             Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 27 of 68


                                                                                              'f~O.~!,Lu.
s.. rvice 1.0. No. 174138
                                                                                         at
THE STATE OF TEXAS
                                                                                                FEB 18 2020
                                               CAUSE NO. 106331-CV                  -a..AB--..L..J:.
                                                                                all1t of Dlltrtd Court Bruoria Co., Tma
                                                 149th District Court            BY_ _ _ _ _ _ _.DEPUTY
                                                  Michael Jones, Jr.
                                                          vs.
                                     National Union Fire Insurance Company, et al

To:       State Farm Mutual Automobile Insurance Company                                                   Defendant
          By serving it's Registered Agent
          Corporation Service Company
          211 E 7th Street, Suite 620
          Austin, Texas 78701-3218

Notice:
        You have been sued. You may employ an attorney. If you or your Attorney do not file a written
answer with the Clerk who issued this Citation by 10:00 a.m. on the Monday next following the
expiration of 20 days after you were served this Citation and Plaintiffs Original Petition and Request
for Disclosure, a Default Judgment may be taken against you. If filing Pro Se, said answer may be filed
by mailing same to: Brazoria County District Clerk's office, 111 E. Locust, Suite 500, Angleton, TX
77515-4678 or by bringing said answer in person to the aforementioned address.

       The case is presently pending before the 149th District Court of Brazoria County sitting in
Angleton, Texas, 77515 and was filed on the 9th day of January, 2020.


      The name and address of the attorney filing this action (or party, if pro se') is Sylvester
Anderson, 6001 Savoy Drive, Suite 305, Houston, TX 77036.



                                        CERTIFICATE OF DELIVERY BY MAIL

       I hereby certify that on the 18th day of February, 2020, at 4:30 p.m. I mailed to State Farm
Mutual Automobile Insurance Company by certified mail a true copy of this Citation with a copy of
the Plaintiff's Original Petition and Request for Disclosure attached hereto.

       Issued under and given under my hand and seal of said Court, at Angleton, Texas, on the 18th day
of February, 2020.
                                                                          Certified Article Number
                                                                                     1414 72bb 1104 2lb0 5431 a1
RHONDA BARCHAK, DISTRICT CLERK                                                            SENDER "S RECORD
Brazoria County, Texas


By~                          [iw                       Deputy                        IIIIIIIII Ii lUIII
                                                                                     9590 9266 9904 2160 5439 a2
                                                                                                                  nm
 Cathchard

Citation by R/ A by Certified Mail

                                                                                              ORIGINAL
           Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 28 of 68

 ervice 1.0. No.174138




                                                CAUSE No. 106331-CV
                                                 149th District Court
                         Michael Jones, Jr. vs. National Union Fire Insurance Company, et al


                                     OFFICER'S RETURN BY MAIL
I hereby certify that on the _ _ _day of _ _ _ _ _ _ _ _ , 20 _ _, the Defendant was served by
registered mail or certified mail, with delivery restricted to addressee only, return receipt requested, a true
copy of this citation with a copy of the petition attached thereto. Return receipt attached hereto.

OR

This citation was not executed for the following reason:




RHONDA BARCHAK, DISTRICT CLERK


By _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy




           ATTACH
           RETURN
           RECEIPT
           WITH
           ADDRESSEE'S SIGNATURE




                                                                 ( ~ "· 1•
                                                        ~- ;,j               ...   ·.,: ••.   !   . '




                                                •

Citation by R/A by Certified Mail
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 29 of 68




                     STATE OF TEXAS
                     COUNTY OF BRAZORJA
                     I certify that the foregoing is a true and correct
                     copy of the original record on fife in my office.
                     Given under my hand and seal of the court at
                     my office in Angleton, Texas.
                     RHONDA BARCHA~K

                     edfundo.            ~ Deputy
                                03/~/~CSD
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 30 of 68




               Certified Mall Fee                    $
               Relllm Receipt (Hantcopy)             $
               Relllm Receipt (Bectronic)            $
               Certified Mall Restricted Delivery $
               Postage                               $
                otal Postage and Fees                $
                Sent to:
                National Union Fire Insurance Company
                By serving it's Registered Agent
                Corporation Service Company
                21 I E 7th Street, Suite 620
                Austin, TX 78701-3218
                                            Reference lnfonnatlon
                Cathy Richard
                106331-CV
                149th District Court

              ! ~S Form 3800, Facsimile, J~ly 2015                  .   •




                                        t-J . . .,       t




                                                             ' l
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 31 of 68




             STATE OF TEXAS
             COUNTY OF BRAZORIA
             I certify that the foregoing is a true and correct
             copy of the original record on file in my office.
             Given under my hand and seal of the court at
             my office in Angleton, Texas.
             RHON BAR HAK, DIS RICT..CLERK
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 32 of 68




               Certlfled Mall Fee               $
               Return Receipt (Han!copy)        $
               Return Receipt (Electronic)      $
               Certlfled Mail Restricted Delivery $
               Postage
               Total Postage and Fees
               Sent to:
                                                $
                                                $                                     J
               State Farm Mutual Automobile Insurance
                By serving it's Registered Agent
                Corporation Service Company
                211 E 7th Street, Suite 620
                Austin, Texas 78701-3218
                                             Reference lnfonnatlon
                Cathy Richard
                106331-CY
                149th District Court

              PS Form 3800, Facsimile, July 2015                                · .


                                                                     )   . ..


                                                                 •
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 33 of 68




                      STATE OF TEXAS
                      COUNTY Of BRAZORIA
                      I certify that the foregoing is a true and correct
                      copy of the original record on file i,r1 my office.
                      Given unier my hand ani seal tf the court at
                      my office in Angleton, Teus.

                               •
                      RHON A BARCHAK, DISTRICT CLERK
                                                  •
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 34 of 68




               Certified Mall Fee                    $
               Return Receipt (Hanlcopy)             $
               Return Receipt (Electronic)        $
               Certified Mall Restricted Delivery $
               Postage
               Total Postage and Files
                Sent to:
                National Union Fire Insurance Company
                By serving it's Registered Agent
                Corporation Service Company
                21 I E 7th Street, Suite 620
                Austin, Texas 78701-3218

                                             Reference lnfonnatlon
                Cathy Richard
                I 06331-CV
                149th District Court

               PS F!)rm_3~00, facsimile, July 2015                                                •




                                                               ,j!,
                                                                          '
                                                                          \"    •     ti•              V,fiiJ

                                                                      T        \.}.         ,6t       .- '   •


                                             ' 7 '
                                                              ;,••J~;~1 , J11                            1"!\'
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 35 of 68




                  STATE OF TEXAS
                  COUNTY OF BRAZORIA
                  I certify that Vie foregoing is a true and correct
                  c•itY ef the original record on file in my office.
                  Givtn under my hand and seal of the court at
                  my office in Angleton, Texas.
                  "HO~      BARCHAK, DI       RICT ~LERK
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD PageFiled
                                                             36 for
                                                                  ofRecord
                                                                     68
                                                                                                              3/5/2020 10:24 AM
                                                                                                              Rhonda Barchak, District Clerk
                                                                                                              Brazoria County, Texas
                                                                                                              106331-CV
                            BRAZORIA COUNTY DISTRICT CLERK                                                    Cathy Richard , Deputy
                                   RHONDA BARCHAK

                                               Process Re uest
            Please Pri t All Information Clearl & Neatl
   Cause No.   /t:l;i!i31-l         For each party served you must furnish 1 copy of the document(s).

  oocuMENT(S> To BE SERVED                 W-ff\ttd~/%{10/J iit.J ~ Gr 4fr;ckf;uF



  2.   Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       Registered Agent (if applicable)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       Address_ _ _ _ _ _ __ __ _ __ _ _ _ _ _ _ __ __ _ _ _ _ __
       City, State, Zip_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Service By (check one)
  _Constable
  _Sheriff
  _)(Certified Mail Check One: _ _Restricted Delivery -A--.Non-Restricted Delivery
  _Pickup by whom:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  _ Return by mail to: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  _ Return by e-mail to (Provide e-mail address): _ _ _ _ _ _ _ _ _ _ _ _ _ __
  _ Citation by Publication (Please fill out the box below)
  _Citation by Posting at Courthouse Door (Please fill out the box below)

          □ Divorce/Family Citation with or without Children
                   Name and Address of Publication: _ __ _ _ _ _ _ _ _ _ _ _ _ _ __
                   Relief Request Required :_ _ _ _~ - - - - - - - - - - - - - - -
                   Date of Birth/Place of Birth for Each Child Required: _ _ _ _ _ _ _ _ _ _ __
          □civil
             •• As per TRCP 115, attach legal description of property if applicable and state relief requested
                   Name and Address of Publication: _ __ _ _ _ _--'~'-·_ _ _ _ _ _ _ __
                                                                     '    .
                   Relief Request R.e_quiredi.- - - - - - - - - - - - - - - - - - - -
                                                                              ,   1:   ;~   t ·~.   ~

                   Property Description~_ _ _.,.___, ---"-----,-'-f-'--~ -- - - - - - - - -
                                             ,•,   V    "'f'   ,._   \.




                                      \... r. ,, .1.f . .. iA! [t•~ ?
  Notes: _ _ _ _ _ _ _ _ _ _ _ _••- - - - -- - - - - - - - - - - - - - -


  :::·~~y~.W,; . -
          Ptnted name
                                                       --+~..:....,:._;;,,
                                                       Si~
                                                                   - _-Wt_~---
                                                                           -~  - --=--------=---
                                                                                      ~    · --

  Phone   No.1t5-f3"5-fiOD                         Email             sd&ylu~a                               [0"1.
  Revised 03-06-2019

                                                                                                        POOR ORIGINAL
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 37 of 68




                  STATE OF TEXAS
                  COUNTY OF BRAZORIA
                  I certify ~at the f,regoing is a true and co"ec
                  c•itY 1f the original record on file in my office
                  Given under my hand and seal of the court at
                  my office in Angleton, Tens.
                  "H                                      LERK
                                                                         /
                  i   ~',U-l....u.a..JAt.~.:.::::i.,Q,.a..u.i~,_,   ep       .

                              63/ fl.5/~~(}
           Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 38 of 68

Service I.D. No. 175741
                                                                                                      ~   ll lb ~ (ID
THE STATE OF TEXAS
                                                                                              at   I )'.00o'clock    A    M.

                                                                                                      MAR O6 2020
                                              CAUSE NO. 106331-CV
                                                149th District Court                 a..J...B-.~
                                                                                 Cler1c of Diltrict Court Brazoria Co., Texas
                                                 Michael Jones, Jr.              BY_ _ _ _ _ _ _,DEPUTY
                                                         vs.
                                    National Union Fire Insurance Company, et al


To:      National Union Fire Insurance Company of Pittsburg, PA                                               Defendant
         By serving it's Registered Agent
         Corporation Service Company
         211 E 7th Street, Suite 620
         Austin, Texas 78701-3218


Notice:
        You have been sued. You may employ an attorney. If you or your Attorney do not file a written
answer with the Clerk who issued this Citation by 10:00 a.m. on the Monday next following the
expiration of 20 days after you were served this Citation and Plaintifrs First Amended Petition and
Request for Disclosure, a Default Judgment may be taken against you. If filing Pro Se, said answer may
be filed by mailing same to: Brazoria County District Clerk's office, 111 E. Locust, Suite 500, Angleton,
TX 77515-4678 or by bringing said answer in person to the aforementioned address.

       The case is presently pending before the 149th District Court of Brazoria County sitting in
Angleton, Texas, 77515 and was filed on the 9th day of January, 2020.


      The name and address of the attorney filing this action (or party, if pro se') 1s Sylvester
Anderson, 6001 Savoy Drive, Suite 305, Houston, TX 77036.


                                       CERTIFICATE OF DELIVERY BY MAIL

       I hereby certify that on the 6th day of March, 2020, at 11:00 a.m. I mailed to National Union
Fire Insurance Company by certified mail a true copy of this Citation with a copy of the Plaintifrs
First Amended Petition and Request for Disclosure attached hereto.

      Issued under and given under my hand and seal of said Court, at Angleton, Texas, on the 6th day
of March, 2020.

                                                                                         Certified Article Number
RHONDA BARCHAK, DISTRICT CLERK
Brazoria County, Texas


By~7µ4
 Cathy cl1ard
                                                       Deputy


Citation by R/A by Certified Mail                                                       1111111 11111111 Ill
                                       ORIGINAL                                       9590 926b 9904 2160 5440 64
           Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 39 of 68

Service I.D. No.175741




                                                CAUSE No. 106331-CV
                                                 149th District Court
                         Michael Jones, Jr. vs. National Union Fire Insurance Company, et al


                                          OFFICER'S RETURN BY MAIL

I hereby certify that on the ___day of _ _ _ _ _ _ _ _ , 20__ , the Defendant was served by
registered mail or certified mail, with delivery restricted to addressee only, return receipt requested, a true
copy of this citation with a copy of the petition attached thereto. Return receipt attached hereto.

OR

This citation was not executed for the following reason:




RHONDA BARCHAK, DISTRICT CLERK


By _ _ _ _ _ _ _ _ _ _ _ _ , Deputy




           ATTACH
           RETURN
           RECEIPT
           WITH
           ADDRESSEE'S SIGNATURE




                                                                       -:·       ... ~                  i1~1~tr
                                                                                               ~         - •-·r 1,. -110,
                                                              --,"-~         ~'.'"       ;,         r      ~,.'tL ,. ft ftJ
                                                                                     . r'!    r - ~        l    ,.   1 ❖, J Vf"'
                                                                 ,~     ll                     "'        ·.;;   ,.-,.~oltC   t,




Citation by R/A by Certified Mail
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 40 of 68




            STATE OF TEXAS
            COUNTY OF BRAZORiA
            I certify that the foregoing is a true and correct
            ctpy of the original record on file in my office.
            Given under my hand and seal of the court at
            my office in Angleton, Texas.
            RHONDA BARCHAK, OISTRIC
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 41 of 68



                      EXHIBIT F
     Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD PageFiled
                                                                   42forofRecord
                                                                           68
                                                                                   1/9/2020 12:34 PM
                                                                                   Rhonda Barchak, District Clerk
                                                                                   Brazoria County, Texas
                                                                                   106331-CV
                                                                                   Sunnye Wingo, Deputy
                                                 106331-CV
                                           No.
MICHAEL JONES, JR.             §                              IN THE DISTRICT COURT OF
                               §
                               §
vs                             §                              BRAZORIA COUNTY, TEXAS
                               §
NATIONAL UNION FIRE INSURANCE  §
COMP ANY AND STATE FARM MUTUAL §
AUTOMOBILE INSURANCE COMP ANY §                                    JUDICIAL DISTRICT

         PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES PLAINTIFF MICHAEL JONES, JR., complaining of DEFENDANTS

NATIONAL UNION FIRE INSURANCE COMPANY AND STATE FARM MUTUAL

AUTOMOBILE INSURANCE COMPANY, and for cause of action would respectfully show this

Court and jury the following:

                                 DISCOVERY CONTROL PLAN

1.     Discovery is to be conducted under Level 2 of Rule 190, Texas Rules of Civil Procedure.

                                       PARTIES AND SERVICE

2.      Plaintiff is a resident of Brazoria County, Texas.

3.     Defendant National Union Fire Insurance Company, (hereinafter "National"), is an automobile

insurance company authorized to do business in Texas, which may be served through its registered

agent, Corporation Service Company, 211 E 7th Street, Suite 620, Austin, Texas 78701-3218.

4.       Defendant State Farm Mutual Automobile Insurance Company, (hereinafter "State Farm"),

is an automobile insurance company authorized to do business in the State of Texas, which may be

served through its registered agent, Corporation Service Company, 211 E 7th Street, Suite 620,

Austin, Texas 78701-3218.

                                   JURISDICTION AND VENUE

5.      Venue is proper in this Court pursuant to §15.032 of the Texas Civil Practice & Remedies

Code. Plaintiffs losses occurred in Brazoria County, Texas.
     Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 43 of 68




6.     This action is brought to recover underinsured motorist benefits due Plaintiff pursuant to two

automobile insurance policies. This court, therefore, has jurisdiction.

                                    FACTUAL BACKGROUND

7.    On or about February 21, 2018, Plaintiff was operating an 18-wheeler truck in a lawful and

cautious manner headed northbound on State Highway 288. At or about the 17200 block of

SH288, another vehicle, headed northbound on SH288 in an adjacent lane and operated by

Walter Ray Johnson at an excessive rate of speed in rainy weather, spun out of control and hit

the front of the vehicle Plaintiff was operating. The collision caused Plaintiff to lose control of

his vehicle, veer off the highway and jackknife before coming to a stop in the center median.

Due to the force and impact of the collision, Plaintiff sustained serious and substantial injuries

and damages.

                                       CAUSES OF ACTION

8.     The injuries and damages suffered by Plaintiff were proximately caused by the negligent

and reckless conduct of Walter Ray Johnson in one or more of the following respects:

        a)     In failing to maintain such lookout as a person of ordinary prudence would have
               maintained under the same or similar circumstances.
        b)     In failing to timely apply the brakes to the vehicle he operated in order to avoid
               the collision in question.
        c)     In failing to apply the brakes to the vehicle he operated in order to avoid the
               collision in question.
        d)     In failing to control the speed of his vehicle.

9.     As a direct and proximate result of Walter Ray Johnson's negligent conduct, as described

in paragraphs 7 and 8, Plaintiff suffered severe bodily injuries. His body was bruised, battered

and contused and he suffered great shock to his entire nervous systems. The injuries will have a

serious effect on the health and well-being of Plaintiff, and will abide with him for a long time, if
      Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 44 of 68




not for his entire life. As a further result of the nature and consequences of the injuries, Plaintiff

has suffered great physical and mental pain, suffering and anguish and physical impairment and

in all reasonable probability will continue to suffer in this manner for a long time into the future,

if not for the balance of his natural life. By reason of all the above and foregoing Plaintiff has

suffered losses and damages in an amount within the jurisdictional limits of this Court.

10.     As a further result and consequence of the negligence of Walter Ray Johnson, Plaintiff has

incurred expenses for necessary medical care and attention. These charges were reasonable and

were the usual and customary charges made for such services. As a further result of the injuries

sustained by Plaintiff, there is a reasonable probability that he will require further medical care

and attention and will incur future reasonable and necessary expenses for such medical care.

11.     At the time of the incident which is the basis ohhis lawsuit, Plaintiff was gainfully employed.

As a result and consequence of the incident he was physically impaired and unable to attend his

vocation for a period of time resulting in loss wages and loss wage earning capacity in an amount

within the jurisdictional limits of this court.

12.      At the time of the accident in question, two valid contracts of automobile insurance, issued

by Defendants, covered Plaintiff. Among the provisions of the insurance contracts were

underinsured motorist clauses which obligated Defendants to pay for damages sustained by Plaintiff

in the event of an accident involving an underinsured motorist, that is, a motorist whose liability

insurance was inadequate to cover the damages sustained in an accident.

13.       Walter Ray Johnson was responsible for causing Plaintiff's mJunes and damages.

Plaintiffs damages exceeded the amount of automobile liability insurance covering Mr. Johnson.

The per person limit of Mr. Johnson's automobile liability insurance has been tendered to Plaintiff.




                                                   3
      Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 45 of 68




Plaintiff is, thus, entitled to underinsured motorists benefits. Both Defendants have failed and

refused to pay Plaintiff underinsured motorist benefits pursuant to the respective policies. This

failure constitutes breach of contract. Plaintiff, therefore, seeks to recover underinsured motorist

benefits from Defendants in an amount within the jurisdictional limits of this court.

14.     Plaintiff has timely complied with all the conditions precedent to recovering the benefits of

the underinsured motorist coverages of the automobile insurance contracts with Defendants.

Notwithstanding clear liability, Defendants have failed to settle Plaintiffs claim promptly, fairly and

equitably, in violation of the Texas Insurance Code. Defendants' refusal to pay the claim was done

knowingly, and with the purpose of discouraging, avoiding, or reducing the payment due Plaintiff

under the terms of the policy.

15.      On or about July 29, 2019, Plaintiff, through his attorney, sent National notice of Plaintiff's

uninsured/underinsured motorist claim and provided documentation to support the claim. This

information was received by National several days later. On November 18, 2019, Plaintiff faxed

another letter to National asking for a response to Plaintiff's request for underinsured motorist

benefits. To date, Plaintiff has not received a response to his demand from National.

16.      By failing to give Plaintiff written notification of the acceptance or rejection of his claim

within 15 business days after the date National received all items, statements, and forms required to

secure final proof of loss, National violated §542.056(a) of the Texas Insurance Code. Plaintiff,

thus, seeks his actual damages, plus 18% interest per year, and attorneys' fees, pursuant to §542.060

of the Texas Insurance Code.

17.      On September 28, 2019, Plaintiff, through his attorney, sent State Farm notice of Plaintiff's

uninsured/underinsured motorist claim and provided documentation to support the claim.              On




                                                    4
      Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 46 of 68




October 8, 2019, State Fann sent Plaintiff a letter requesting additional information to support the

claim. That information was faxed to State Fann on November 18, 2019. To date, State Fann has

not given any other response to Plaintiff's request for underinsured motorists benefits.

18.       By failing to give Plaintiff written notification of the acceptance or rejection of his claim

within 15 business days after the date State Fann received all items, statements, and forms required

to secure final proof ofloss, State Fann violated §542.056(a) of the Texas Insurance Code. Plaintiff,

thus, seeks his actual damages, plus 18% interest per year, and attorneys' fees, pursuant to §542.060

of the Texas Insurance Code.

                                   REQUEST FOR DISCLOSURE


19.      Plaintiff requests that each Defendant disclose the information and materials described in

Rule 194.2(a-l), Texas Rules of Civil Procedure, within fifty (50) days after service of this

Plaintiff's Original Petition And Request For Disclosure.

                                   NOTICE PURSUANT TO TRCP 193.7

20.     Notice is hereby given, pursuant to TRCP 193.7, that Plaintiff intends to use the discovery

responses of Defendants at the trial of this case and any pretrial proceeding.




         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendants be cited to

appear and answer, and that on final trial Plaintiff have judgment against Defendants for monetary

relief over $200,000 but not more than $1,000,000, plus prejudgment and post judgment interest at

the rate of 18 per cent, costs of suit, reasonable attorney fees and such other and further relief to
which Plaintiff may be justly entitled.




                                                  5
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 47 of 68




                                                    egency Square
                                                  6001 Savoy Drive, Suite 305
                                                  Houston, Texas 77036
                                                  (713) 533-9500
                                                  (713) 533-9645 (Fax)
                                                  SBOT: 01214950
                                                  sa@sylvesteranderson.com

                                                  ATTORNEY FOR PLAINTIFF
                                                  MICHAEL JONES, JR .




                                                          .   '   .'
                                          I   •


                      s , t ,.   '.



                                                                  ',.




                                      6
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 48 of 68




                    STATE OF TEXAS
                    COUNTY OF BRAZORIA
                    I certify that the foregoing is a true and correct
                    copy of the original record on file in my office.
                    Given under my hand and seal of the court at
                    my office in Angleton, Texas.
                    RHONDA BARCHAK, D TRI T ~LERK
 Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD PageFiled
                                                               49forofRecord
                                                                       68
                                                                                 3/5/2020 10:24 AM
                                                                                 Rhonda Barchak, District Clerk
                                                                                 Brazoria County, Texas
                                                                                 106331-CV
                                                                                 Cathy Richard, Deputy

                                         No.    106331-CV
MICHAEL JONES, JR.                               §          IN THE DISTRICT COURT OF
                                                 §
                                                 §
vs                                               §          BRAZORIA COUNTY, TEXAS
                                                 §
NATIONAL UNION FIRE INSURANCE                    §
COMPANY OF PITTSBURGH, PA, AND                   §
STATE FARM MUTUAL AUTOMOBILE                     §
INSURANCE COMPANY                                §          149TH JUDICIAL DISTRICT

     PLAINTIFF'S FIRST AMENDED PETITION AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES PLAINTIFF MICHAEL JONES, JR., complaining of DEFENDANTS

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA, AND STATE

FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, and for cause of action would

respectfully show this Court and jury the following:

                               DISCOVERY CONTROL PLAN

1.    Discovery is to be conducted under Level 2 of Rule 190, Texas Rules of Civil Procedure.

                                     PARTIES AND SERVICE

2.    Plaintiff is a resident of Brazoria County, Texas.

3.   Defendant National Union Fire Insurance Company of Pittsburg, PA, (hereinafter "National"),

is an automobile insurance company authorized to do business in Texas, which may be served

through its registered agent, Corporation Service Company, 211 E 7th Street, Suite 620, Austin,

Texas 78701-3218.

4.     Defendant State Farm Mutual Automobile Insurance Company, (hereinafter "State Farm"),

is an automobile insurance company authorized to do business in the State of Texas, which may be

served through its registered agent, Corporation Service Company, 211 E 7th Street, Suite 620,

Austin, Texas 78701-3218.
 Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 50 of 68




                                  JURISDICTION AND VENUE

5.     Venue is proper in this Court pursuant to §15.032 of the Texas Civil Practice & Remedies

Code. Plaintiff's losses occurred in Brazoria County, Texas.

6.    This action is brought to recover underinsured motorist benefits due Plaintiff pursuant to two

automobile insurance policies. This court, therefore, has jurisdiction.

                                    FACTUAL BACKGROUND

7.   On or about February 21, 2018, Plaintiff was operating an 18-wheeler truck in a lawful and

cautious manner headed northbound on State Highway 288. At or about the 17200 block of

SH288, another vehicle, headed northbound on SH288 in an adjacent lane and operated by

Walter Ray Johnson at an excessive rate of speed in rainy weather, spun out of control and hit

the front of the vehicle Plaintiff was operating. The collision caused Plaintiff to lose control of

his vehicle, veer off the highway and jackknife before coming to a stop in the center median.

Due to the force and impact of the collision, Plaintiff sustained serious and substantial injuries

and damages.

                                       CAUSES OF ACTION

8.    The injuries and damages suffered by Plaintiff were proximately caused by the negligent

and reckless conduct of Walter Ray Johnson in one or more of the following respects:

       a)      In failing to maintain such lookout as a person of ordinary prudence would have
               maintained under the same or similar circumstances.
       b)      In failing to timely apply the brakes to the vehicle he operated in order to avoid
               the collision in question.
       c)      In failing to apply the brakes to the vehicle he operated in order to avoid the
               collision in question.
       d)      In failing to control the speed of his vehicle.

9.     As a direct and proximate result of Walter Ray Johnson's negligent conduct, as described

in paragraphs 7 and 8, Plaintiff suffered severe bodily injuries. His body was bruised, battered
 Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 51 of 68




and contused and he suffered great shock to his entire nervous systems. The injuries will have a

serious effect on the health and well-being of Plaintiff, and will abide with him for a long time, if

not for his entire life. As a further result of the nature and consequences of the injuries, Plaintiff

has suffered great physical and mental pain, suffering and anguish and physical impairment and

in all reasonable probability will continue to suffer in this manner for a long time into the future,

if not for the balance of his natural life. By reason of all the above and foregoing Plaintiff has

suffered losses and damages in an amount within the jurisdictional limits of this Court.

10.    As a further result and consequence of the negligence of Walter Ray Johnson, Plaintiff has

incurred expenses for necessary medical care and attention. These charges were reasonable and

were the usual and customary charges made for such services. As a further result of the injuries

sustained by Plaintiff, there is a reasonable probability that he will require further medical care

and attention and will incur future reasonable and necessary expenses for such medical care.

11.   At the time of the incident which is the basis of this lawsuit, Plaintiff was gainfully employed.

As a result and consequence of the incident he was physically impaired and unable to attend his

vocation for a period of time resulting in loss wages and loss wage earning capacity in an amount

within the jurisdictional limits ofthis court.

12.     At the time of the accident in question, two valid contracts of automobile insurance, issued

by Defendants, covered Plaintiff. Among the provisions of the insurance contracts were

underinsured motorist clauses which obligated Defendants to pay for damages sustained by Plaintiff

in the event of an accident involving an underinsured motorist, that is, a motorist whose liability

insurance was inadequate to cover the damages sustained in an accident.

13.      Walter Ray Johnson was responsible for causing Plaintiff's injuries and damages.




                                                  3
 Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 52 of 68




Plaintiffs damages exceeded the amount of automobile liability insurance covering Mr. Johnson.

The per person limit of Mr. Johnson's automobile liability insurance has been tendered to Plaintiff.

Plaintiff is, thus, entitled to underinsured motorists benefits. Both Defendants have failed and

refused to pay Plaintiff underinsured motorist benefits pursuant to the respective policies. This

failure constitutes breach of contract. Plaintiff, therefore, seeks to recover underinsured motorist

benefits from Defendants in an amount within the jurisdictional limits of this court.

14.   Plaintiff has timely complied with all the conditions precedent to recovering the benefits of

the underinsured motorist coverages of the automobile insurance contracts with Defendants.

Notwithstanding clear liability, Defendants have failed to settle Plaintiffs claim promptly, fairly and

equitably, in violation of the Texas Insurance Code. Defendants' refusal to pay the claim was done

knowingly, and with the purpose of discouraging, avoiding, or reducing the payment due Plaintiff

under the terms of the policy.

15.    On or about July 29, 2019, Plaintiff, through his attorney, sent National notice of Plaintiffs

uninsured/underinsured motorist claim and provided documentation to support the claim. This

information was received by National several days later. On November 18, 2019, Plaintiff faxed

another letter to National asking for a response to Plaintiffs request for underinsured motorist

benefits. To date, Plaintiff has not received a response to his demand from National.

16.    By failing to give Plaintiff written notification of the acceptance or rejection of his claim

within 15 business days after the date National received all items, statements, and forms required to

secure final proof of loss, National violated §542.056(a) of the Texas Insurance Code. Plaintiff,

thus, seeks his actual damages, plus 18% interest per year, and attorneys' fees, pursuant to §542.060

of the Texas Insurance Code.



                                                  4
 Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 53 of 68




17.     On September 28, 2019, Plaintiff, through his attorney, sent State Fann notice of Plaintiff's

uninsured/underinsured motorist claim and provided documentation to support the claim. On

October 8, 2019, State Fann sent Plaintiff a letter requesting additional information to support the

claim. That information was faxed to State Fann on November 18, 2019. To date, State Farm has

not given any other response to Plaintiffs request for underinsured motorists benefits.

18.       By failing to give Plaintiff written notification of the acceptance or rejection of his claim

within 15 business days after the date State Fann received all items, statements, and forms required

to secure final proof of loss, State Fann violated §542.056(a) of the Texas Insurance Code. Plaintiff,

thus, seeks his actual damages, plus 18% interest per year, and attorneys' fees, pursuant to §542.060

of the Texas Insurance Code.

                                   REQUEST FOR DISCLOSURE


19.     Plaintiff requests that each Defendant disclose the information and materials described in

Rule 194.2(a-1), Texas Rules of Civil Procedure, within fifty (50) days after service of this petition.

                                    NOTICE PURSUANT TO TRCP 193 .7

20.    Notice is hereby given, pursuant to TRCP 193.7, that Plaintiff intends to use the discovery

responses of Defendants at the trial of this case and any pretrial proceeding.




        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendants be cited to

appear and answer, and that on final trial Plaintiff have judgment against Defendants for monetary

relief over $200,000 but not more than $1,000,000, plus prejudgment and post judgment interest at

the rate of 18 per cent, costs of suit, reasonable attorney fees and such other and further relief to

which Plaintiff may be justly entitled.




                                                   5
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 54 of 68




                                            egency Square
                                          6001 Savoy Drive, Suite 305
                                          Houston, Texas 77036
                                          (713) 533-9500
                                          (713) 533-9645 (Fax)
                                          SBOT: 01214950
                                          sa@sylvesteranderson.com

                                          ATTORNEY FOR PLAINTIFF
                                          MICHAEL JONES, JR.




                         I       ••
                             '
                                                 • \    . • _1 ,J :• -yd !a
                                                              ~   ,'1 {;   ij""

                                             ·    •·,    :, ! Al I   ;('1-, '1




                                      6
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 55 of 68




                  STATE OF TEXAS
                  COUNTY OF BRAZORIA
                  t certify that the foregoing is a true and correct
                  c111y of the original record on file in my office.
                  Given under my hand and seal of tha court at
                  my office in Angleton, Texas.
                  RHOHO BARCHAK, DISTRICT CLERK

                    -'-1,S-J..~~~~ldla.:.u,._D,eputy

                         O3/~5/9.0d,0
 Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD PageFiled
                                                              56 for
                                                                   ofRecord
                                                                      68
                                                                                       3/16/2020 9: 13 AM
                                                                                       Rhonda Barchak, District Clerk
                                                                                       Brazoria County, Texas
                                                                                       106331-CV
                                                                                       Kristie Wiley, Deputy

                                      CAUSE NO. 106331-CV

MICHAEL JONES, JR.            §                                   IN THE DISTRICT COURT OF
                              §
                              §
v.                            §                                    BRAZORIA COUNTY, TEXAS
                              §
NATIONAL UNION FIRE INSURANCE §
COMPANY AND STATE FARM MUTUAL §
AUTOMOBILE INSURANCE COP ANY  §                                       149m JUDICIAL DISTRICT


 DEFENDANT STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY'S
                       ORIGINAL ANSWER


       Defendant State Farm Mutual Automobile files this original answer to Plaintiff's Original

Petition, and would respectfully show the following:

                                          I.     GENERAL DENIAL


       Defendant generally denies each and every allegation contained in Plaintiff's Original

Petition pursuant to Texas Rule of Civil Procedure 92, and demands strict proof thereof by a

preponderance of the credible evidence.

                                    II.        AFFIRMATIVE DEFENSES


       Defendant alleges that in the unlikely event Plaintiff is found to be entitled to any damages

in this matter, which is denied, Plaintiff is not entitled to recover prejudgment interest on any future

damages.

       Defendant alleges any prejudgment interest recoverable is limited in accordance with the

terms of Texas Finance Code Annotated§ 304.101 et. seq.

       Defendant alleges any post judgment interest recoverable is limited in accordance with

Texas Finance Code Annotated§ 304.003(c ).
  Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 57 of 68




        Defendant alleges that to the extent Plaintiff seeks recovery for medical bills, expenses,

and services that were incurred, but were never charged to Plaintiff, or were never paid or incurred

because it exceeded the amount authorized by Medicaid, private insurer or any other entity,

Defendant asserts Plaintiff is not entitled to recover those amounts. Similarly, Defendant alleges

that to the extent any healthcare provider has written off the charges for medical care, then

Defendant is entitled to a credit or offset for the total amount of write-offs or expenditures incurred

and paid by others accruing to Plaintiffs pursuant to Texas Civil Practice and Remedies Code §

41.0105.

        Defendant alleges that to the extent Plaintiffs seek to recover lost wages, lost wage earning

capacity, lost contribution of pecuniary value or loss of inheritance, the limitations of Texas Civil

Practice and Remedies Code § 18.091 apply.

        Plaintiff is barred from recovering all or a portion of the claims asserted in Plaintiffs

Original Petition because Plaintiff ailed to mitigate his damages

                                          Ill.    JURYDEMAND

        Defendant demands a jury trial and tenders the appropriate fee in accordance with the Texas

rules of Civil Procedure and the Local Rules ofthisjurisdiction.

                                          IV.      193.7 NOTICE

        Pursuant to the Texas Rule of Civil Procedure 193.7, Defendant provides all parties notice

that the production of any document in response to written discovery authenticates that document

for use against that party in any pretrial proceeding or at trial.

                                  V.      REQUESTS FOR DISCLOSURE

       Pursuant to Texas Rules of Civil Procedure, Plaintiff is requested to disclose and serve,

within thirty (30) days of service of the Request, the information or material described in Rule
  Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 58 of 68




194.2(a) - (I). Plaintiff shall supplement all disclosures pursuant to TEX. R. CIV. P. 193.5.

                                         VI.    CONCLUSION

        WHEREFORE, PREMISES CONSIDERED, Defendant State Farm Mutual Automobile

respectfully prays for a judgment that Plaintiff take nothing, that Defendant recover all its costs,

and that Defendant be granted all other relief, at law and in equity, to which it may be justly

entitled.

                                                     Respectfully submitted,

                                                     LINDOW ■ STEPHENS•     TREAT LLP


                                                     By:
                                                             Scott G. Marcinkus
                                                             State Bar No. 24099703
                                                             One Riverwalk Place
                                                             700 N. St. Mary's Street, Suite 1700
                                                             San Antonio, Texas 78205
                                                             (210) 227-2200 (telephone)
                                                             (210) 227-4602 (facsimile)
                                                             smarcinkus@lstlaw.com

                                                     Counsel for Defendant State Farm Mutual
                                                     Automobile
 Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 59 of 68




                               CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Defendant State Farm Mutual
Automobile's Original Answer was served by facsimile and/or electronic service on the 16 th day
of March, 2020 , upon the following:

                                      Sylvester Anderson
                          THE LAW OFFICE OF SYLVESTER ANDERSON
                                 6001 Savoy Drive, Suite 305
                                    Houston, Texas 77036
                                  sa@sylvesteranderson.com




                                                             Scott G. Marcinkus




                                                           ,..
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 60 of 68




                      STATE OF TEXAS
                      COUNTY OF BRAZORIA
                      I urtify lhat lhe foregoing is a true and correct
                      ClltY 1f the original record on file in my office.
                      Given under my hand and seal of tha court at
                      my 1ffice in Angleton, Texas.
                      ,-HON     BARCHAK, DI TRICT CLERK
                                                         '   .
                        .._,~......,-~~-""""""~.,._Depllty
                              o3; Ji 5/            ~oc:1-rJ
  Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page Filed
                                                                61 for
                                                                     of Record
                                                                         68
                                                                                     3/20/2020 2:17 PM
                                                                                     Rhonda Barchak, District Clerk
                                                                                     Brazoria County, Texas
                                                                                     106331-CV
                                                                                     Kristie Wiley, Deputy

                                        CAUSE NO. 106331-CV

  MICHAEL JONES, JR.,                               §              IN THE DISTRICT COURT OF
       Plaintiff,                                   §
                                                    §
  v.                                                §              BRAZORIA COUNTY, TEXAS
                                                    §
  NATIONAL UNION FIRE INSURANCE                     §
  COMPANY OF PITTSBURGH, PA, AND                    §
  STATE FARM MUTUAL AUTOMOBILE                      §
  INSURANCE COMPANY,                                §
       Defendants.                                  §                149TH JUDICIAL DISTRICT


                DEFENDANT NATIONAL UNION FIRE INSURANCE COMPANY
                      OF PITTSBURGH, PA'S ORIGINAL ANSWER

TO THE HONORABLE COURT:

            COMES NOW Defendant, NATIONAL UNION FIRE INSURANCE COMPANY OF

PITTSBURGH, PA, (hereinafter "Defendant"), in the above-entitled and numbered cause, and

files this Original Answer to Plaintiff's Original Petition, and in support thereof would respectfully

show the Court as follows:

                                         GENERAL DENIAL

            Defendant generally denies each and every allegation contained in Plaintiff's Original

Petition and demands strict proof thereof by preponderance of the credible evidence.

                                           JURY DEMAND

            Defendant demands a trial by jury.

                                                 PRAYER

            WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiff take

nothing by its suit, and that Defendant go hence without delay, that Defendant recover its costs,

and for such other and further relief to which Defendant may be justly entitled at law or in equity.




DEFENDANT'S ORIGINAL ANSWER- Page 1
# 1586261
   Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 62 of 68




                                                       ::spr~~V1__,_mitte----+---'--~--

                                                           DA    I~~
                                                           Texas Bar No. 13982550
                                                           HAYLEY A. CUTLER
                                                           Texas Bar No. 24106712
                                                           dmetzler@cowlesthompson.com
                                                           hcutler@cowlesthompson.com

                                                       COWLES & THOMPSON, P.C.
                                                       901 Main Street, Suite 3900
                                                       Dallas, TX 75202
                                                       (214) 672-2000 (Tel)
                                                       (214) 672-2020 (Fax)

                                                       ATTORNEYS FOR DEFENDANT



                                     CERTIFICATE OF SERVICE

            The undersigned certifies that on the 20th day of March 2020, a true and correct copy of the

foregoing document was electronically filed with the District Clerk for Brazoria County, Texas.

The electronic case filing system sent a "Notice of Electronic Filing" to those attorneys of record

who have consented in writing to accept this Notice as service of this document by electronic

means.




DEFENDANT'S ORIGINAL ANSWER- Page 2
# 1586261
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 63 of 68




                 STATE OF TEXAS
                 COUNTY OF BRAZORIA
                I certify that the foregoing is atrue and correct
                copy of the original record on file in my office.
                Given under my hand and seal of the court at
                my office in Angleton, Texas.
                 "HON A BARCHAK, DISTRICT CLERK

                  ...L.1,/J..I.J.J~---.li.a::::i~~   :.L.--'Dtputy

                         03/ ;t5j~()dO
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 64 of 68



                      EXHIBIT G
     Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 65 of 68


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

MICHAEL JONES, JR.,                       §
    Plaintiff,                            §
                                          §
v.                                        §           CIVIL ACTION NO: 3:20-cv-109
                                          §
NATIONAL UNION FIRE INSURANCE             §
COMPANY OF PITTSBURGH, PA, AND            §
STATE FARM MUTUAL AUTOMOBILE              §
INSURANCE COMPANY,                        §
     Defendants.                          §

                         LIST OF ALL COUNSEL OF RECORD

COUNSEL FOR PLAINTIFF                         COUNSEL FOR DEFENDANT STATE
                                              FARM MUTUAL AUTOMOBILE
Sylvester Anderson                            INSURANCE COMPANY
Law Offices of Sylvester Anderson
6001 Savoy Drive, Suite 305                   Scott G. Marcinkus
Houston, Texas 77036                          Lindow, Stephens, Treat LLP
Tel: (713) 533-9500                           One Riverwalk Place
Fax: (713) 533-9645                           700 N. St. Mary’s Street, Suite 1700
sa@sylversteranderson.com                     San Antonio, Texas 78205
                                              Tel: (210) 227-2200
COUNSEL FOR DEFENDANT                         Fax: (210) 227-4602
NATIONAL UNION FIRE INSURANCE                 smarcinkus@lstlaw.com
COMPANY OF PITTSBURGH, PA

David J. Metzler
Cowles & Thompson, PC
901 Main Street, Suite 3900
Dallas, Texas 75202
Tel: (214) 672-2000
Fax: (214) 672-2020
dmetzler@cowlesthompson.com




INDEX OF DOCUMENTS FILED IN STATE COURT – Page 1
     Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 66 of 68


                               CERTIFICATE OF SERVICE

       The undersigned certifies that on the 3rd day of April, 2020, a true and correct copy of the

foregoing document was delivered via electronic service to counsel of record below.

Sylvester Anderson
Regency Square
6001 Savoy Drive, Suite 305
Houston, Texas 77036
Tel: (713) 533-9500
Fax: (713) 533-9645
sa@sylversteranderson.com
COUNSEL FOR PLAINTIFF


Scott G. Marcinkus
State Bar No. 24099703
Lindow, Stephens, Treat, LLP
One Riverwalk Place
700 N. St. Mary’s Street, Suite 1700
San Antonio, Texas 78205
Tel: (210) 227-2200
Fax: (210) 227-4602
smarcinkus@lstlaw.com
COUNSEL FOR DEFENDANT
STATE FARM MUTUAL
AUTOMOBILE INSURANCE

                                                    /s/ David J. Metzler________
                                                    DAVID J. METZLER




INDEX OF DOCUMENTS FILED IN STATE COURT – Page 2
Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 67 of 68



                      EXHIBIT H
                           Case 3:20-cv-00109 Document 1 Filed on 04/03/20 in TXSD Page 68 of 68
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Michael Jones Jr.                                                                                            National Union Fire Insurance Company of Pittsburgh, PA;
                                                                                                             State Farm Mutual Automobile Insurance Company

    (b) County of Residence of First Listed Plaintiff             Brazoria                                    County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Sylvester Anderson, Law Offices of Sylvester Anderson, 6001 Savoy                                            David J. Metzler, Cowles & Thompson, PC, 901 Main Street, Suite
Drive, Suite 305, Houston, Texas 77036 (713) 533-9500.                                                       3900, Dallas, TX 75202 (214) 672-2000; Scott G. Marcinkus, Lindow,
                                                                                                             Stephens, Treat, LLP, One Riverwalk Place, 700 N. St. Mary's Street

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 USC 1332
VI. CAUSE OF ACTION Brief description of cause:
                                           Underinsured Motorist/Breach of Contract
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Terri Holder                                                                                DOCKET NUMBER 106331-CV
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/02/2020                                                              David J. Metzler
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
